Title: From George Washington to Tobias Lear, 14 May 1791
From: Washington, George
To: Lear, Tobias



Dear Sir,
Savannah May 1[4]th 1791

I have not, I believe, written to you since I left Richmond. At Charleston, towards the last of my stay there, I received your letters of the 10th & 15th of Apl but the continual hurry into which I was thrown by entertainments—visits—and ceremonies of one kind or another, scarcely allowed me a moment that I could call my own—nor is the case much otherwise here.
No letters North of Virginia will now reach me until I arrive at Fredericksburg in that State, which is the first place at which I shall strike the line of the Post. There are no cross-posts on this side Alexandria, and the chances of letters getting to me by private hands, as my rout back will be very wide of the Post-Road is so unfavourable that I have ordered all letters to be stopped at Charleston and sent back to the Post Office in Fredericksburg to await my arrival there.
The silence of Frauncis is evidence sufficient that nothing is to be expected from him; and if your prospects with the other person (mentioned in your letters) are no better, the plan suggested in your letter of the 15th may be tried as the best expedient that offers. A little experience (and there is time for it before the next meeting of Congress) will prove the utility or inutility of the measure.
I came to this place on Thursday afternoon, and shall leave it tomorrow, after attending the first Church. The Roads are abominably sandy & heavy—my horses (especially the two I bought just before I left Philadelphia, & my old white horse) are much worn down—and I have yet 150 or 200 miles of heavy sand to pass before I fairly get into the upper, & firmer roads.

Offer my best wishes to Mrs Lear I hope she the child & yourself are in good health. I remain your sincere and Affectionate friend

Go: Washington

